Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 1 of 17 PageID #: 3286




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

                                            CASE NO. 6:11-CV-01749 SEC P
   ALBERT K ALEXANDER

   VERSUS                                   JUDGE SUMMERHAYS

   CITY POLICE OF LAFAYETTE                 MAGISTRATE JUDGE WHITEHURST
   ET AL

                       REPORT AND RECOMMENDATION
         Before the court is the civil rights complaint (42 U.S.C. §1983) of pro se

   plaintiff Albert K. Alexander, filed in forma pauperis on September 19, 2011. The

   following are named as defendants: (1) City Police of Lafayette; (2) Jim Craft; (3)

   Kristina Bernard; (4) Dwayne Arceneaux; (5) Jeff Hebert; (6) Calvin Parker; (7)

   Michael Harson; (8) Alan Haney; (9) Darla Montgomery; (10) Mike Barah; (11)

   Home Depot; (12) Fred’s Discount Store; (13) Clayton Mobile Homes; (14) Van

   Allen Homes; (15) Kanisha Youngblood; (16) Brooke Frey; (17) Pamela Denman;

   (18) Sharon Sergi; (19) Leon Vedrienn; (20) Carol Mitchell; (21) Lafayette

   Consolidated Government; (22) Kyle P. Manceaux; (23) Greg Cormier; (24) Travis

   Knight; (25) Terry Penner; (26) Jason Domingue; (27) Chrissy Meche; (28) Lowes

   Loss Prevention Team; (29) Home Depot Loss Prevention Officers; (30) Sandy

   Mixon; (31) Lafayette District Attorney’s Office; (32) Young Broadcasting; (33)

   Sam’s Wholesale Club; (34) Haskin Smith; (35) Coburns of Lafayette South; (36)

   Lowes Home Improvement; (37) A-Z Insurance Co.; (38) Officer John Does; (39)
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 2 of 17 PageID #: 3287




   Jarvis Mayfield; (40) Wal-Mart Store #2938 (Lafayette); and (41) Wal-Mart Store

   #543 (Opelousas).

         This matter has been referred to the undersigned for review, report, and

   recommendation in accordance with the provisions of 28 U.S.C. §636 and the

   standing orders of the court.

                                   Factual Background

         Plaintiff filed the instant civil rights complaint against multiple defendants

   alleging civil rights violations arising out of three January 2011 searches of his

   residence, the subsequent seizure of his personal property, and his arrest.

         On December 29, 2010, Lafayette Police received a call regarding a

   disturbance which allegedly occurred the day before at 212 I-B Street, Plaintiff’s

   residence. Upon arrival, the officers encountered two females who informed them

   that on December 28, 2010, they had been in a verbal altercation with Plaintiff who

   asked them to leave his residence and that Plaintiff had committed batteries upon

   them during the altercation.

         On January 2, 2011, Officer Calvin Parker was contacted by Officer Jarvis

   Mayfield about a separate alleged assault believed to have been committed by

   Plaintiff upon his son, Todd Alexander.       Plaintiff’s son complained that in a

   telephone conversation on December 31, 2010, his father threatened to kill his one-

   year old daughter. On that same day, Officer Parker reported that an anonymous

                                             2
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 3 of 17 PageID #: 3288




   family member reported that Plaintiff was a convicted felon in possession of a

   firearm and stolen items in his residence. Plaintiff asserts that at this time, Parker

   and Mayfield conspired to retaliate against him because he filed a civil rights action

   against their department in 2009.

         On January 3, 2011, Officer Kristina Bernard interviewed the two females

   allegedly involved in the altercation with Plaintiff who corroborated the story of

   Plaintiff being in possession of stolen property and a “brown and black shotgun.”

   Officers Bernard and Parker, with the assistance of Kyle Manceaux, allegedly using

   false information, applied for and obtained a search warrant for Plaintiff’s home.

         On January 4, 2011, the search warrant was executed by Lafayette City Police

   Swat Team and members of the City Police crime suppression unit. Plaintiff asserts

   that after no items included in the search warrant (firearms, ammunition, etc.) were

   found, officers conducted an exploratory search. Officer Jeff Hebert inspected other

   items by copying the serial numbers and photographing items. During this search,

   Officers allegedly seized Plaintiff’s children’s black Labrador Retrievers, who were

   both inside their kennels, near the rear of the second back house on Plaintiff’s

   property (not included in the warrant) and euthanized them, despite family members

   requesting to take them into their custody. He alleges that on this date, he received

   a call from Officer Dwayne Arceneaux concerning his whereabouts, and that

   Arceneaux later conspired with TV News Anchor to recklessly slander his name.

                                             3
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 4 of 17 PageID #: 3289




         On January 5, 2011, Officer Bernard applied for a second search warrant

   based on the items located in the first. Plaintiff alleges that numerous items were

   identified as stolen, but none had been reported stolen by anyone. On January 6,

   2011, Bernard applied for and received a third search warrant, based on the first two.

   The items alleged to have been stolen were seized and given to the alleged owners.

   Plaintiff asserts that “Officer Kristina Bernard then began conspiring with the loss

   prevention teams and managers from several stores by providing serial numbers on

   items seized and requesting that the stores’ employees come to the residence of

   Plaintiff to make claims on the seized items.” Plaintiff alleges that Officer Greg

   Cormier assisted Bernard and Parker in this investigation.

         On January 4, 2011, Officer Parker filed four more charges against Plaintiff

   for possession of stolen items stemming from seizure of the allegedly stolen goods

   stemming from the alleged “unlawful seizure of Plaintiff’s belongings.” Plaintiff

   asserts that Jim Craft implicated unconstitutional polices and encouraged illegal acts

   in relation to the search warrants at issue. He also authorized excessive force,

   utilizing the LPD Swat Team, and an army tank, to carry out the search warrant on

   Plaintiff’s home. Finally, Plaintiff alleges that Craft tried to make it appear that

   Plaintiff’s residence was an abandoned building used for storing stolen property to

   justify obtaining illegal warrants for firearms.




                                              4
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 5 of 17 PageID #: 3290




                                     Procedural Background

         Plaintiff, Albert K. Alexander (“Alexander”) filed the instant civil rights

   complaint pursuant to 42 U.S.C. §1983 on September 19, 2011. [Rec. Doc. 1] On

   December 20, 2011, this action was stayed in its entirety until the criminal

   proceedings pending against Alexander in the Fifteenth Judicial District Court were

   complete. [Rec. Doc. 11] At that time, plaintiff was ordered to file a status report

   indicating the expected completion date of the proceedings if same were not

   concluded within six months of the date the case was stayed, and to file additional

   reports every three months thereafter until the stay was lifted. Id. at p. 2. Plaintiff

   did so and, pursuant to his “Twelfth Three Month Status Report,” filed into the

   record on June 30, 2015, the Court was informed that his criminal trial was scheduled

   to begin on November 30, 2015. [Rec. Doc. 46] Accordingly, on August 26, 2015,

   Judge Rebecca F. Doherty administratively closed this matter until such time as

   plaintiff’s criminal trial had concluded. [Rec. Doc. 49] Plaintiff was ordered to

   notify the Court within 10 days of the resolution of his criminal trial in state court

   and to continue filing status reports. Id.

         On November 18, 2015, plaintiff filed a Motion for Request to Lift the

   December 20, 2011 Stay, representing to the Court that the criminal proceedings

   were complete [Rec. Doc. 52], and attaching as an exhibit the Motion to Dismiss

   filed by Alan P. Haney, Assistant District Attorney, Fifteenth Judicial District Court

                                                5
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 6 of 17 PageID #: 3291




   [Rec. Doc. 52-1]. Following the Request to Lift Stay, plaintiff filed 12 amended

   complaints and numerous other pleadings alleging new claims and naming new

   defendants.

         On November 30, 2015, the undersigned granted plaintiff’s Motion to Lift

   Stay and further ordered that, due to plaintiff filing “thirteen (13) Amended

   Complaints and twenty-seven (27) other pleadings,” without leave of court required

   by FRCP 15(a), the Clerk not accept any further filings from Alexander which were

   not “specifically requested by this Court or specifically authorized in writing.” [Rec.

   Doc. 93] However, the case remained administratively closed.

         On June 14, 2017, plaintiff filed a “Motion for Revised Schedule Case Re-

   Opening Order of Administratively Closed,” which this Court interpreted as a

   Motion to Reopen/Reinstate the Case. [Rec. Doc. 98] This Court granted his motion

   and reopened this matter, ordering plaintiff to file one Amended Complaint, setting

   forth ALL claims for which he believes entitle him to relief and naming ALL

   defendants against whom these claims are brought. Plaintiff did so on June 21, 2018.

   [Rec. Doc. 104] On August 16, 2018, the undersigned ordered Plaintiff to amend to

   provide additional information regarding his claims against certain defendants.

   [Rec. Doc. 107] Plaintiff did so on September 19, 2018. [Rec. Doc. 109]




                                             6
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 7 of 17 PageID #: 3292




                                    Law and Analysis

      A. Initial Review

         Plaintiff has been permitted to proceed in forma pauperis (IFP) pursuant to 28

   U.S.C. § 1915. This complaint is therefore subject to the screening provisions of 28

   U.S.C. § 1915(e)(2)(B), which imposes a screening responsibility on the district

   court when the plaintiff has been granted IFP status. The statute provides in relevant

   part as follows:

           Notwithstanding any filing fee, or any portion thereof, that may have
           been paid, the court shall dismiss the case at any time if the court
           determines that ... (B) the action or appeal – (i) is frivolous or
           malicious; (ii) fails to state a claim on which relief may be granted;
           or (iii) seeks monetary relief against a defendant who is immune
           from such relief. 28 U.S.C. § 1915(e)(2)(B).


         Section 1915(e)(2)(B) applies equally to prisoner as well as non-prisoner in

   forma pauperis cases. See Newsome v. Equal Employment Opportunity Commission,

   301 F.3d 227, 231-33 (5th Cir.2002) (affirming dismissal of non-prisoner claims for

   frivolity and failure to state a claim under § 1915(e)(2)(B)(i) and (ii)); Cieszkowska

   v. Gray Line New York, 295 F.3d 204, 205-206 (2nd Cir.2002) (affirming dismissal

   of in forma pauperis non-prisoner case for failure to state a claim pursuant to 28

   U.S.C. § 1915(e)(2)); see also Benson v. O’Brian, 179 F.3d 1014, (6th Cir.1999)

   (complaints in actions not pursued in forma pauperis are not subject to “screening”

   under § 1915(e)(2)); Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir.1998) (same).

                                             7
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 8 of 17 PageID #: 3293




         Section 1915A(b) provides for sua sponte dismissal of the complaint, or any

   portion thereof, if the Court finds it is frivolous or malicious, if it fails to state a

   claim upon which relief may be granted, or if it seeks monetary relief against a

   defendant who is immune from such relief. A complaint is frivolous when it “lacks

   an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325

   (1989). A claim lacks an arguable basis in law when it is “based on an indisputably

   meritless legal theory.” Id. at 327. A complaint fails to state a claim upon which

   relief may be granted when it fails to plead “enough facts to state a claim to relief

   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007);

   accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      B. Parties Subject to Dismissal

         1. Non State Actors

         In order to recover under §1983, a plaintiff must prove (1) that he was

   deprived of a federally protected right, and (2) that the deprivation occurred under

   color of state law. Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155 (1978). In order

   to prove the deprivation of a right protected by the Due Process Clause of the

   Fourteenth Amendment, a plaintiff must prove state action. Doe v. Rains County

   Indep. Sch. Dist., 66 F.3d 1402, 1406 (5th Cir.1995). In §1983 actions alleging the

   deprivation of due process rights, the Fourteenth Amendment's ‘state action’




                                              8
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 9 of 17 PageID #: 3294




   requirement and § 1983's ‘under color of state law’ requirement collapse into a single

   inquiry.” Landry v. A-Able Bonding, Inc., 75 F.3d 200, 203 (5th Cir.1996).

         The plaintiff may satisfy the “under color of state law” requirement by proving

   that the conduct causing the deprivation is “fairly attributable to the State” which

   means proof (1) that the deprivation was caused by the exercise of a state-created

   right or privilege, by a state-imposed rule of conduct, or by a person for whom the

   state is responsible, and (2) that the party charged with the deprivation may be fairly

   described as a state actor. Id. at 203-04 (citing Lugar v. Edmondson Oil Co., 457

   U.S. 922, 937 (1982)). Plaintiff names the following individuals who are not state

   actors: (1) Darla Montgomery; (2) Mike Barah; (3) Home Depot; (4) Fred’s Discount

   Store; (5) Clayton Mobile Homes; (6) Van Allen Homes; (7) Kanisha Youngblood;

   (8) Brooke Frey; (9) Pamela Denman; (10) Sharon Sergi; (11) Leon Vedrienn; (12)

   Carol Mitchell; (13) Travis Knight; (14) Terry Penner; (15) Jason Domingue; (16)

   Chrissy Meche; (17) Lowes Loss Prevention Team; (18) Home Depot Loss

   Prevention Officers; (19) Sandy Mixon; (20) Young Broadcasting; (21) Sam’s

   Wholesale Club; (22) Haskin Smith; (23) Coburns of Lafayette South; (24) Lowes

   Home Improvement; (25) Wal-Mart Store #2938 (Lafayette); and (26) Wal-Mart

   Store #543 (Opelousas).

         For private citizens, such as those listed above, to be held liable under Section

   1983, "the plaintiff must allege and prove that the citizen conspired with or acted in

                                             9
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 10 of 17 PageID #: 3295




    concert with state actors." Mylett v. Jeane, 879 F.2d 1272, 1275 (5th Cir. 1989). A

    plaintiff satisfies this burden by alleging and proving: "(1) an agreement between

    the private and public defendants to commit an illegal act and (2) a deprivation of

    constitutional rights. Allegations that are merely conclusory, without reference to

    specific facts, will not suffice." Priester v. Lowndes Cnty., 354 F.3d 414, 420 (5th

    Cir. 2004).

          a. Broadcasting Defendants

          Plaintiff names as defendants Young Broadcasting, KLFY-TV 10 news

    anchor Darla Montgomery and station manager, Mike Barah, for broadcasting a

    series of reports regarding Plaintiff, stating that he could be “armed and dangerous”

    and instructing viewers to contact Crime Stoppers if they had any information

    regarding Plaintiff’s whereabouts.        Plaintiff contends that their “reckless

    broadcasting” of his misdemeanor case would give someone in the public who did

    not like plaintiff the opportunity to kill him or give LPD the opportunity to kill

    Plaintiff with no questions asked, because he was reported to be armed and

    dangerous. In the present case, the broadcasting defendants, Young Broadcasting,

    KLFY-TV 10 new anchor Darla Montgomery, and Mike Barah, are certainly not

    “state actors” as defined above. Moreover, the fact that they reported on the events

    surrounding defendant’s arrest does not constitute an agreement to commit an illegal

    act or a deprivation of plaintiff’s constitutional rights. They should be dismissed.

                                             10
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 11 of 17 PageID #: 3296




          b. Merchant Defendants

          Plaintiff also names numerous retail stores and their employees as defendants,

    the “merchant defendants.” In Morris v. Dillard Department Stores, Inc., 277 F.3d

    743 (2001), the court held that the private merchant was not a "state actor" for

    purposes of civil rights liability for the arrest of a customer by an off duty police

    officer who was acting as the security guard subsequent to a report of suspected

    shoplifting made by another employee, where the officer, acting as a security guard,

    conducted an independent investigation, including independent observation of the

    customer and completion of his own incident report, and did not form an intent to

    arrest the customer until she left the store, returned and confronted the officer. In

    Smith v. Brookshire Bros. Inc., 519 F.2d 93, 94 (5th Cir. 1975), the court held that

    in order to subject a merchant to liability, the plaintiffs had to show that the police

    and the store managers were acting in concert; that [the private merchant] and the

    police had a customary plan whose result was detention. The court concluded that

    the merchant was subject to liability because the police and the merchant maintained

    a pre-conceived policy by which shoplifters would be arrested based solely on the

    complaint of the merchant.

          The application of the doctrine was refined in White v. Scrivner Corp., 594

    F.2d 140, 141 (5th Cir. 1979), Hernandez v. Schwegmann Bros. Giant Supermarkets,

    Inc., 673 F. 2d 771, 772 (5th Cir. 1982), and Bartholomew v. Lee, 889 F.2d 62, 63

                                              11
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 12 of 17 PageID #: 3297




    (5th Cir. 1989), wherein the courts have established that a merchant is not a state

    actor unless the conduct on the part of a guard or officer giving rise to the claimed

    deprivation occurred based solely on designation of suspicion by the merchant and

    was not accompanied by any independent investigation by the officer.

          Plaintiff has made no allegations of a preexisting agreement between any of

    the merchant defendants and the Lafayette Police Department to make arrests based

    solely on the complaint of the merchant. To the contrary, the allegations lodged

    against Home Depot, the WalMart Stores, Coburns, Van Allen Homes, and Clayton

    Mobile Homes, their loss prevention employees, and their employees all stem from

    the Lafayette Police Department contacting the merchant after executing a search

    warrant on Mr. Alexander’s home and discovering what appeared to be stolen

    property.

          Accordingly, plaintiff has failed to state a claim against the merchant

    defendants for which relief may be granted and the claims against them should be

    dismissed.

          2. Immune Defendants

          Plaintiff has named former District Attorney Michael Harson and Assistant

    District Attorney Alan Haney as defendants based on their filing of a bill of

    information charging Plaintiff with two counts of simple battery, improper telephone

    communication and nine counts of possession of stolen things. These defendants,

                                             12
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 13 of 17 PageID #: 3298




    however, are immune from suit arising from their roles as prosecutors in Alexander’s

    state criminal proceedings.

           The Supreme Court has recognized that there are some officials whose duties

    require a full exemption from liability. Such officials include prosecutors in the

    performance of their official functions. Imbler v. Pachtman, 424 U.S. 409, 430-31,

    (1976); Yaselli v. Goff, 275 U.S. 503 (1927). In order to determine whether an

    official is absolutely immune from suit, the proper focus is not the identity of the

    party claiming the immunity, but rather, his or her "role in the context of the case."

    Mays v. Sudderth, 97 F.3d 107, 110 (5th Cir. 1996). In other words, immunity

    attaches to a particular official's functions, not to the particular office he or she holds.

    Forrester v. White, 484 U.S. 219, 229 (1988); see also O'Neal v. Miss. Bd. of

    Nursery, 113 F.3d 62 (5th Cir. 1997).

           In the context of absolute prosecutorial immunity, immunity from suit extends

    to those acts "intimately associated with the judicial phase of the criminal process"

    which includes the presentation of the State's case, evaluating evidence, and

    interviewing witnesses in preparation for trial. Burns v. Reed, 500 U.S. 478, 492

    (1991). Also, among the traditional functions of a prosecutor is the duty to decide

    which charges to bring and whether to pursue a conviction in court. See Kalina v.

    Fletcher, 522 U.S. 118, 125 (1997).




                                                13
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 14 of 17 PageID #: 3299




             Plaintiff’s claims against Harson and Haney are intimately associated with the

    bringing of the charges and the criminal court process. He challenges their

    prosecution of the charges. The defendants clearly are entitled to absolute immunity

    from suit for their roles in bringing and prosecuting the charges against Mr.

    Alexander. The claims against the defendants must be dismissed as frivolous, for

    failure to state a claim for which relief can be granted, and for seeking relief against

    an immune defendant pursuant to § 1915(e)(2) and § 1915A(b).1

             3. Lafayette Parish District Attorney’s Office and Lafayette Police
                Department

                Neither the Lafayette Parish District Attorney’s Office nor the Lafayette

    Police Department is a juridical entity with the capacity to be sued. Cormier v.

    Lafayette City Parish Consol. Gov't, 2011 U.S. Dist. LEXIS 125283 at*2 (W.D. La.

    Oct. 28, 2011). Johnson v. Bogalusa City, et al., 2013 WL 4508058 at n. 2 (E.D.

    La. Aug. 22, 2013). Accordingly, plaintiff has no right to recover from either entity

    and the undersigned recommends that they be dismissed.

             4. Fictitious Parties

                Plaintiff also seeks to sue unknown insurance companies, named as A-Z

    Insurance, to the extent that coverage was provided to the named businesses, as well


    1
       Although a claim may be brought against a district attorney in his official capacity if his actions were in execution
    of an unconstitutional parish policy or custom which inflicted injury or damage upon the plaintiff, Alexander has not
    asserted any particular errors in the prosecution attributable to a particular unconstitutional policy or custom of
    Lafayette Parish. See Riley v., Evangeline Parish Sheriff’s Office, 637 So.2d 395 (La. 1994); Monell v. Dep’t. of Soc.
    Servs., 436 U.S. 658 (1978).
                                                              14
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 15 of 17 PageID #: 3300




    as John Doe Officers. Fictitious party practice is not permitted in federal court.

    Gilbert v. Cates, 2018 U.S. Dist. LEXIS 117312 at *77-78 (E.D. La. July 13, 2018)

    (citing Murray v. Sevier, 50 F. Supp. 2d 1257, 1280 (M.D. Ala. 1999) (observing

    that there is "no provision for fictitious party practice under federal law"); Wiggins

    v. Risk Enterprise Management Limited, 14 F. Supp. 2d 1279, 1279 n.1 (M.D. Ala.

    1998) ("[T]here is no fictitious practice in the Federal Courts."); Floyd v. Allstate

    Insurance Company, 989 F. Supp. 1435, 1436 n.1 (M.D. Ala. 1998) ("[T]he

    fictitious Defendants named in Plaintiff's Complaint are due to be dismissed, there

    being no provision for fictitious party practice under federal law.")) Therefore, these

    defendants should be dismissed.

          Accordingly,

          IT IS RECOMMENDED THAT claims against Darla Montgomery, Mike

    Barah, Home Depot, Fred’s Discount Store, Clayton Mobile Homes, Van Allen

    Homes, Kanisha Youngblood, Brooke Frey, Pamela Denman, Sharon Sergi, Leon

    Vedrienn, Carol Mitchell, Travis Knight, Terry Penner, Jason Domingue, Chrissy

    Meche, Lowes Loss Prevention Team, John Does, Home Depot Loss Prevention

    Office, Sandy Mixon, Young Broadcasting, Sam’s Wholesale Club, Haskin Smith,

    Coburns of Lafayette South, Lowes Home Improvement, Lafayette Parish District

    Attorney’s Office, Lafayette Police Department, A-Z Insurance Co., Officer John

    Does, Wal-Mart Store #2938 (Lafayette) and Wal-Mart Store #543 (Opelousas)

                                              15
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 16 of 17 PageID #: 3301




    should be DISMISSED WITH PREJUDICE as frivolous and for failing to state a

    claim for which relief may be granted.

            IT IS RECOMMENDED THAT claims against Michael Harson and Alan

    Haney should be DISMISSED WITH PREJUDICE as they seek monetary relief

    against a defendant who is immune from such relief.2

            Under the provisions of 28 U.S.C. Section 636(b)(1)(C) and Rule 72(b),

    parties aggrieved by this recommendation have fourteen (14) days from service of

    this report and recommendation to file specific, written objections with the Clerk of

    Court. A party may respond to another party’s objections within fourteen (14) days

    after being served with a copy of any objections or response to the district judge at

    the time of filing.

            Failure to file written objections to the proposed factual findings and/or

    the proposed legal conclusions reflected in this Report and Recommendation

    within fourteen (14) days following the date of its service, or within the time

    frame authorized by Fed.R.Civ.P. 6(b), shall bar an aggrieved party from

    attacking either the factual findings or the legal conclusions accepted by the

    District Court, except upon grounds of plain error. See, Douglass v. United

    Services Automobile Association, 79 F.3d 1415 (5th Cir. 1996).




    2
     Claims against defendants Jim Craft, Calvin Parker, Kristina Bernard, Dwayne Arceneaux, Jeff Hebert, Greg
    Cormier, Jarvis Mayfield and Kyle P. Manceaux will be addressed in separate Orders.
                                                       16
Case 6:11-cv-01749-RRS-CBW Document 114 Filed 02/27/19 Page 17 of 17 PageID #: 3302




         THUS DONE in Chambers on this 27th day of February, 2019.




                                        17
